Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8,11,13,17-25,27,29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the second to last paragraph of claim 1 is the phrase “wherein the at least one elongated spacer means is configured to be affixed in a stationary position relative to the hub device and the pair of saw discs from the proximal end of the stem to a periphery of the distal portion”.   It is not clear what would or would not infringe on the scope of this claim.  It is noted that a connection is not claimed between the spacer means and the hub, they are merely “affixed relative to” each other.  Would a device having them fixed, but spaced apart infringe, or would a direct connection be required?  Furthermore, it is not clear what scope to give “configured to be affixed….. relative to….the pair of saw discs”, since the saw discs are not part of the claimed invention.  Would a spacer means with no holes meet this requirement, because it would be sandwiched and/or guided in place between two blades?  Or would fastening holes be required?  Claims 2,30 and 31 have this same problem.
In the last paragraph of claim 1 is the phrase “wherein the saw disc assembly is configured to cut a singular trench that is the width of the saw disc assembly in a surface to be cut”.    Examiner notes that claim 1 is drawn to the spacer structure, and not to the saw disc assembly.  Accordingly, everything after “configured to” is functional language that must be interpreted as structure in the spacer.  The problem is that it is not clear what structure is being inferred in the spacer by this phrase.  Claims 2,30 and 31 have this same problem.
Claim 17 recites a “saw disc assembly”, and combines it with the spacer structure of claim 1.  The spacer structure of claim 1 mentions, within functional language, a pair of saw discs, but does not positively recite these discs.  It is not clear if claim 17 is required to have these two discs, or if a device with just one saw disc would be infringing.
Claim 32 requires the end surface of the spacer means, and the hub periphery to be “substantially circular”.  They are not.  As seen in figure 4a, for example, the end surface of the spacer means has a male part in the middle, and thus is not “substantially circular”.  Likewise, the hub periphery is riddled with peripheral recesses and thus is not “substantially circular”.  Accordingly, it not clear what scope to give these recitations.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,17 and 30 are rejected under 35 U.S.C. 102a1 as being anticipated by Mummenhoff (EP0523260), who shows a spacer structure with all of the recited limitations.
Examiner starts by noting that claim 1 is drawn to the spacer structure, and NOT to the combination of the spacer structure and the saw assembly.  Accordingly, only the structure of the spacer structure will be addressed, as follows;
a hub device (47) having a central axis, the hub device being configured to be coaxially arranged between a pair of saw discs (it has flat sides, and can be sandwiched between blades); and 
at least one elongated spacer means (46) configured to be disposed between the pair of saw discs in a substantially radial manner in relation to the hub device, the at least one elongated spacer means being a separate part from the hub device (see figure 8; 
wherein each of the elongated spacer means (46) comprises a stem and a distal portion (distal 45), the distal portion extending from a distal end of the stem (see figure 8); 
wherein the stem comprises a proximal end (proximal 45) that is configured to engage with the hub device, the proximal end of the stem comprising an end surface that is shaped with an arc (note curved surfaces that constitute an arc on proximal end in figure 8) that corresponds to and conforms to a curvature of a wall of the hub device (periphery of hub, including recesses, has matching curves);

wherein the saw disc assembly is configured to cut a singular trench that is the width of the saw disc assembly in a surface to be cut (it is not understood how this should be interpreted as structure in the spacer structure, see 112 rejection above).
	In regard to claim 17, Mummenhoff shows a saw disc assembly (note cutting edge at 14).  Examiner notes there is no clear recitation of two saw discs being required (see 112 rejection above).
	With respect to claim 30, see the analysis of claim 1 above.

Claim 30 is rejected under 35 U.S.C. 102a1 as being anticipated by Rognon (5,392,758) who shows a spacer structure with all of the recited limitations, as follows;
a hub device (38) having a central axis, the hub device being configured to be coaxially arranged between a pair of saw discs (20); and 
at least one elongated spacer means (40) configured to be disposed between the pair of saw discs in a substantially radial manner in relation to the hub device, the at least one elongated spacer means being a separate part from the hub device (column 4, lines 62-68); 
wherein each of the elongated spacer means comprises a stem and a distal portion, the distal portion extending from a distal end of the stem (see figure 2); 

wherein the proximal end of the stem has a radially extending protrusion (T-shape) or recess extending from an end surface of said proximal end;
wherein the at least one elongated spacer means is configured to be affixed in a stationary position relative to the hub device and the pair of saw discs from the proximal end of the stem to a periphery of the distal portion (note the “configured to” language is merely a capability that must be interpreted as structure – Rognon’s spacers 40 could be in grooves on the inner side of blades and thus be stationary, and thus they are structurally “configured to” be stationary – See the 112b rejection in this regard); 
wherein the saw disc assembly is configured to cut a singular trench that is the width of the saw disc assembly in a surface to be cut (it is capable of trenching its own width, see figure 8).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,17-25,27,29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Meister (CA 2822262) in view of Rognon (5,392,758) and Mummenhoff (EP 0523260).

a hub device (at 202c) having a central axis, the hub device being configured to be coaxially arranged between a pair of saw discs; and
at least one elongated spacer means (at 207a) configured to be disposed between the pair of saw discs in a substantially radial manner in relation to the hub device (Fig. 11),
wherein each of the elongated spacer means comprises a stem and a distal portion (Figs. 11), the distal portion extending from a distal end of the stem,
wherein the stem comprises a proximal end that is configured to engage with the hub device (Figs. 11).
wherein the at least one elongated spacer means is configured to be affixed in a stationary position relative to the hub device and the pair of saw discs from the proximal end of the stem to a periphery of the distal portion (it is stationary between the saw discs); 
wherein the saw disc assembly is configured to cut a singular trench that is the width of the saw disc assembly in a surface to be cut (see figure 9).

In re claim 2, Meister teaches a spacer structure (middle of figure 11) for a saw disc assembly of a sawing machine, the spacer structure comprising:
a hub device (at 202c) having a central axis, the hub device being configured to be coaxially arranged between a pair of saw discs; and

wherein each of the at least one elongated spacer means comprises: a proximal portion, the proximal portion comprising a proximal portion bore configured to enable the proximal portion to be secured to the pair of saw discs with a proximal portion fastening element that passes through the proximal portion bore (Fig. 11); and a distal portion.

Regarding claims 1 and 2, Meister teaches the elongated spacer means having a proximal portion, but does not teach the portion is formed as a first separate part of the elongated spacer means and is configured to be attachable to the hub device.
Rognon teaches an elongated spacer (40) being separate from the hub (38) and configured to be attachable to the hub device (Col. 4, lines 62-67).
Mummenhoff teaches an elongate spacer (46) being separate from the hub (at proximal 45) and also from a distal end (at distal 45).
It would have been obvious to one before the effective filing date of the invention to modify the hub and elongated spacer means of Meister as separate parts as taught by Rognon and Mummenhoff, in order to be able to replace smaller parts that break without having to replace a larger part. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Rognon provides a teaching that the hub can have a t-shaped slot for receiving a corresponding shape of a stem of the spacer (Col. 4, lines 62-68).
Mummenhoff provides a teaching of a disc shaped carrier having a plurality of separate parts, including a hub (47), a connector element (46) and a distal portion (43). The connector element has a projection comprising a surface that is shaped with an arc that corresponds to a curvature of a wall of the hub device.
It would have been obvious to one before the effective filing date of the invention to provide the hub and spacer of modified Meister with a slotted connection arrangement as taught by Rognon or Mummenhoff in which the spacer has an arc shape corresponding to the shape of the hub as taught by Mummenhoff, in order to break the spacer into multiple parts, such that if a part breaks or becomes worn, only that smaller part needs to be replaced.
Regarding claim 2, Meister teaches a distal portion, but does not teach the distal portion is formed as a second separate part of the elongated spacer means and is configured to be attachable to a distal end of the proximal portion.
Mummenhoff teaches a carrier plate having a hub (Fig. 8) with an elongated member (24,46), having a separate distal portion (24 or 43).
It would have been obvious to one before the effective filing date of the invention to fabricate the spacer of Meister as separate parts as taught by Rognon and 

With respect to claim 3, see the distal 45/48 connection in Mummenhoff.
As for claim 4, note in Meister’s figure 11 the matching bores in the pair of saw discs and the hub and the distal portion of the spacer means.  After the modification to make the spacers parts separable, the bores would still be in the locations claimed.
In regard to claims 5 and 6, see the retention holes in Mummenhoff’s hub, and his proximal male member at 45 in figure 8.
 With respect to claims 7 and 8, the courts have long ruled that a reversal of parts is obvious.  It would have been obvious to one of ordinary skill to have further modified the device to switch which part had the male member, and which part had the female member.
In regard to claim 17, modified Meister teaches a saw disc assembly comprising the spacer assembly of claim 1 (e.g. figure 11).
As for claim 18, Meister’s first fastening means can be seen in figure 11 – note the bores, and the bolts are illustrated in figure 15.
In regard to claims 19-21, the bores are best seen in Meister’s figure 11.  After the modification to make the spacer in separate parts, the bores will be in the respective parts (hub, proximal spacer, distal spacer) as claimed.

With respect to claims 23 and 24, Meister’s figure 11 shows only 2 saw discs, not 3 (claim 23) or 4 (claim 24).  However, Meister himself teaches embodiments with 3 blades (figure 20), and Rognon teaches an embodiment with 4 blades (figure 2).  It would have been obvious to one of ordinary skill to have further modified Meister’s figure 11 by stacking blades and spacers such that there was three or four disc blades, as taught by Meister and Rognon, in order to widen the trench as desired.
In regard to claim 27, Meister shows a sawing machine (Fig. 2) including the saw disc assembly of claim 17.
With respect to claim 29, the male and female connection can be seen in Mummenhoff’s figure 8, or column 4, lines 62-68 of Rognon.
As for claim 30, see the analysis of claim 1.  
For claim 31, see the analysis of claim 1, and see the analysis of claims 4 or 19 for the bores.  If it is interpreted that additional bores are required, examiner notes that the courts have long ruled that the duplication of parts for multiplied effect is obvious.  In this case, more bores with more fasteners would better secure all the parts together.
In regard to claim 32, it is not clear how to interpret this language, since Applicant’s own device has no substantially circular parts.  Examiner does note that Mummenhoffs male/female connection (45, on periphery of hub) has parts that are somewhat circular.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meister in view of Rognon and Mummenhoff, as applied to the above claims, and in further view of evidence US Patent No. 5,884,547 to Carlsen et al.
In re claims 11 and 13, modified Meister teaches the elongated spacer means has a distal portion and that the spacer is made out of steel or can be made of other materials (Pg. 18, lines 21-26), but does not teach the distal portion is made of a high speed steel having a hardness of at least 60 HRC permitting the distal portion to be harder than the proximal portion.
Carlsen provides evidence in the art of saw blades, that it is known to fabricate a body portion of steel and a distal portion (or tooth tip) from a high speed steel having a hardness of at least 60 HRC (Col. 6, lines 57-66).
It would have been obvious to one before the effective filing date of the invention to fabricate the distal end of the spacer of modified Meister of a material which is harder, as taught by Carlsen, in order to maintain strength at the edge, where wear is most likely to occur.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Applicant's arguments have been fully considered.
Applicant has overcome the objection to the drawings.
Applicant has overcome the objection to the specification.
Applicant has overcome the new matter rejection.

	Applicant has overcome the objections to claims 20 and 30.
In regard to the 102 rejection by Rognon, Applicant argues that Rognon’s spacers (40) are not affixed to the blades. Examiner notes that claim 30 does not recite that the spacers are fixed to the blades, since the blades are not claimed.  Claim 30 is directed to the spacer structure, and not the spacer structure combined with the blades.  The “configured to…be affixed” language does not import Applicant’s fasteners from the spec into the claims…..instead it covers any conceivable way that the spacers could be affixed, with any blades, such as is described in the rejection above.  The language about the saw trench width is confusing in the context of just the spacer being claimed.  If Applicant would like to pursue this type of language, it is recommended they do so only in the saw claims 17+, and not in the spacer-only claims (e.g. 1,2 etc.).
In regard to the rejections under 35 USC 103, Applicant argues that Heinrich (now called Mummenhoff) does not have an end surface that corresponds and conforms to a curvature of the wall of the hub.   The rejection is maintained because Examiner is taking a broader view of “the wall of the hub” than Applicant is.  Examiner interprets the wall of the hub to be the periphery of the hub, which includes the entrance to the recesses (female parts) and the recesses themselves.  These recesses have curved surfaces that constitute an arc.  Rather than generically using the term “wall”, applicant may want to refine their language, such as “a first periphery section that is most distanced from a center of the hub, the first periphery section have an arced section that is corresponds to and conforms with an arced section adjacent a proximal end of the stem”, or similar.  Applicant should feel free to call the examiner any time to discuss possible language.
In regard to claim 2, Applicant notes the addition of “an attachment interface”, but this is shown in Mummenhoff (distal 45).
On page 14 of the remarks, in regard to claims 1 and 2, Applicant argues that Rognon’s spacer is not affixed.  However, Rognon was merely relied on the teach the spacer being separable.  The flexibility of the spacer was not imported into Meister.  Furthermore, the affixation has its own problems under 112b, as discussed above.
On page 15 of the remarks, Applicant argues that Heinrich Mummenhoff’s spacer elements are used for a different purpose that Applicant or Meister.  This is true, but nonetheless, Mummenhoff teaches a valuable lesson on the unity or diversity of parts, and does so in the same field of endeavor as Applicant, and does so for parts sandwiched between blades, just like Applicant.  Furthermore, Rognon also teaches the separation of these parts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724